DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Maeng-Ho Shin (53,859) on 07/01/2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method for streaming of immersive media, the method comprising: 
receiving, by an immersive device, information indicative of at least one media frame segmented into a plurality of tiles; 
detecting, by the immersive device, at least one tile from the plurality of tiles, comprising at least one region of interest; 
transmitting, by the immersive device, a request to share based on 
the at least one tile from the plurality of tiles with the first pixel density, and 
a remainder of the plurality of tiles with a second pixel density based on [[a]] the bandwidth of the immersive device, the first pixel density being higher than the second pixel density; 
receiving, by the immersive device, the at least one tile with the first pixel density and the remainder of the plurality of tiles with the second pixel density; and 
controlling to display, by the immersive device, at least one immersive media frame comprising the at least one tile in the first pixel density and the remainder of the plurality of tiles in the second pixel density, 
wherein the transmitting of a request to share the at least one tile with the first pixel density based on the bandwidth of the immersive device comprises: 
determining a width of the at least one tile, a depth of the at least one tile and a height of the at least one tile based on the region of interest; and 
transmitting the width of the at least one tile, the depth of the at least one tile and the height of the at least one tile.

Allowable Subject Matter
Claims 1-13, 15-18 and 20-22 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Han (US Publication Number 2019/0102944 A1) teaches analyzing image content of an immersive video frame and identifies a first group of segments of the immersive video frame based on the analysis. The segments collectively span an entire space portrayed by the immersive video frame and the first group of segments spans less than the entire space. A size of a display region of an immersive video viewer is determined that spans less than the entire space and a second group of segments is determined based on the first group of segments and the size of the display region. Transport of the second group of segments, spanning less than the entire space, is facilitated via a communication network to the immersive video viewer for presentation, without requiring transmission of all of the segments.
However, the closest prior art of record does not disclose “transmitting, by the immersive device, a request to share based on the bandwidth of the immersive device, wherein the request to share comprises: the at least one tile from the plurality of tiles with the first pixel density, and a remainder of the plurality of tiles with a second pixel density based on a bandwidth of the immersive device, the first pixel density being higher than the second pixel density; receiving, by the immersive device, the at least one tile with the first pixel density and the remainder of the plurality of tiles with the second pixel density; and controlling to display, by the immersive device, at least one immersive media frame comprising the at least one tile in the first pixel density and the remainder of the plurality of tiles in the second pixel density, wherein the transmitting of a request to share the at least one tile with the first pixel density based on the bandwidth of the immersive device comprises: determining a width of the at least one tile, a depth of the at least one tile and a height of the at least one tile based on the region of interest; and transmitting the width of the at least one tile, the depth of the at least one tile and the height of the at least one tile” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 7, 12 and 18.
Dependent claims 2-6 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 8-11 are allowable as they depend from an allowable base independent claim 7.
Dependent claims 13, 15-17 are allowable as they depend from an allowable base independent claim 12.
Dependent claims 20-22 are allowable as they depend from an allowable base independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674